Bliss, Judge,
delivered tbe opinion of tbe court.
This was a petition for partition of certain lots in St. Joseph, in which said Patsey Quarles and A. R. Halladay interpleaded, claiming a resulting trust in tbe lands. The same questions are raised by the record which have been considered at this term in another case, but relative to other lots, only in tbe present case there is another party. The opinion in that case must decide the questions involved in this.
Judgment affirmed.
The other judges concur.